 

Case 3:19-cr-00633-M UNKURR STATES QISPRIGTOCORARE 1 of 1 PagelD 38
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION

JUDGE: DAVID L. HORAN

DEPUTY CLERK: Shakira Todd COURT REPORTER/TAPE NO: FTR

LAW CLERK: USPO/PTSO: _

INTERPRETER: COURT TIME: |['Q6— 1.35

A.M. | 1:00 P.M. DATE: February 03, 2020

CMAG. NO. mist. CR. NO. 3:19-cr-00633-M USDJ Chief Judge Barbara M. G. Lynn

UNITED STATES OF AMERICA § Wu rig Roel , AUSA
§ J

Vv § O
§ ‘ : ,
> Wiewel eve (R)

BRIANNA SMITH (4) § COUNSEL FOR DEFENDANTS APPT - (A), Retd — (R), FPD — (F)

 

ZL
(INITIAL APPEARANCE COIDENTITY CIBOND HEARING DOPRELIMINARY HEARING
1 DETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING DEXTRADITION HEARING
CJ HEARING CONTINUED ON CASE NO. CIOTHER DISTRICT CDIVISION

_ATE OF FEDERAL ARREST/CUSTODY:-634032020 [SURRENDER 3] Qbab
Ale 5/32 CAPPEARED ON WRIT ae |
EFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES _DPROBATION/SUPERVISED RELEASE VIOLATOR
DEFT FIRST APPEARANCE WITH COUNSEL.

 

OC DEFT CMW (MATERIAL WITNESS) APPEARED CIWITH CWITHOUT COUNSEL
C) REQUESTS APPOINTED COUNSEL. US DISTRIC
CO FINANCIAL AFFIDAVIT EXECUTED. NORTHERN DISTRICT OF TEXAS

C) ORDER APPOINTING FEDERAL PUBLIC DEFENDER.

aed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C/PRIVATE COUNSEL APPOINTED, pn gs .
DEFT HAS RETAINED COUNSEL FVUCWALL ) 2 ie

CO ARRAIGNMENT SET CODETENTION HEARING SET FEB - 3 2020

= SGN sai DEsTERNTNASIROR ARIS SET W BOND HEARING SECLERKG US: DISTRICT COURT

By

oo eEEMOUes HEARING SET —— ee — SN |
BOND CSET CIREDUCED TO $ OICASH 0 SURETY (110% MPR LIUNS LRDPT

1 NO BOND SET AT THIS TIME, __ DAY DETENTION ORDER TO BE ENTERED.

C ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.
CORDER OF DETENTION PENDING TRIAL ENTERED.
DEFT ADVISED OF CONDITIONS OF RELEASE.
1 BOND EXECUTED W)DEFT [MW RELEASED OSTATE AUTHORITIES COINS
CO DEFT OMW REMANDED TO CUSTODY.
C1 DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.
C1 WAIVER OF CIPRELIMINARY HEARING CIRULE 5/32 HEARING CIDETENTION HEARING
C COURT FINDS PROBABLE CAUSE OID CPC.
OC DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANT.
© shea T TO NOTIFY FOREIGN CONSULAR.
REMARKS: 0

 
 
